NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


FRED M. STOTT, JR.,                            )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D19-621
                                               )
PAUL RICHARD SHULL,                            )
                                               )
             Appellee.                         )
                                               )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia J. Newton, Judge.

Alexander T. Lewis of Paul Castagliola,
P.A., St. Petersburg, for Appellant.

Christopher S. Furlong of Bacon, Bacon &
Furlong, P.A., St. Petersburg, for Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.